United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, DETROIT
METRO-WAYNE CO AIRPORT, Romulus, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-194
Issued: August 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2008 appellant filed a timely appeal from an October 6, 2008 decision of
the Office of Workers’ Compensation Programs’ hearing representative who affirmed the
termination of his compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective February 5, 2008.
FACTUAL HISTORY
On January 23, 2005 appellant, then a 55-year-old security screener, injured his back
when the handle of the bag he was lifting broke, causing his back to wrench. The Office

accepted the claim for lumbosacral strain and a temporary aggravation of disc bulge at L4-5,
lumbar radiculopathy and neuritis. Appellant stopped work on January 23, 2005 and returned to
limited-duty work on March 24, 2005. His limited-duty position was eliminated effective
May 4, 2005. The Office paid wage loss for total disability effective May 5, 2005 and placed
appellant on the periodic compensation rolls as of November 25, 2007.
In a May 26, 2006 report, Dr. Vanitha Prabhakar, a Board-certified internist and
appellant’s treating physician, noted the history of injury and diagnosed back pain with evidence
of foraminal stenosis, bulging disc without neural effacement at L5-S1. He advised that
appellant was totally disabled due to his work injury.
In a September 4, 2006 report, Dr. Jerry Matlen, a Board-certified orthopedic surgeon
and Office referral physician, reviewed the history of injury and medical record. He noted that
appellant’s workup and treatment revealed significant degenerative changes in the lumbar spine,
particularly the facet arthropathy at multiple levels with no neural compression and no disc
herniation. Dr. Matlen stated that appellant’s clinical presentation was consistent with a
nonemployment-related underlying degenerative process as the advanced nature of the
underlying degenerative disease was not consistent with appellant’s work history of three to four
months. He opined that there was no aggravation, acceleration or contribution of appellant’s
underlying degenerative process due to his employment. Since appellant’s degenerative disc
disease was symptomatic, Dr. Matlen recommended restrictions on bending, lifting, walking and
climbing.
In an October 5, 2006 report, Dr. Prabhakar stated that appellant had profound back pain
secondary to lumbar facet syndrome. He noted that a magnetic resonance imaging (MRI) scan of
the back showed evidence of degenerative arthritis, spondylosis and discopathy. There was also
evidence of bilateral facet arthropathy with mild left foraminal stenosis without neural
effacement at L5-S1, L4-5 and L3-4. Dr. Prabhakar found that appellant had significant pain and
muscle spasms and remained totally disabled.
The Office determined that a conflict in medical opinion arose between Dr. Matlen, the
Office referral physician, and Dr. Prabhakar, appellant’s treating physician, as to whether
appellant’s disability was related to his accepted conditions. It referred him to Dr. Emmanuel N.
Obianwu, a Board-certified orthopedic surgeon, for an impartial medical examination to resolve
the conflict in medical opinion.
In a September 4, 2007 medical report, Dr. Obianwu reviewed appellant’s history,
medical records and statement of accepted facts and noted findings on physical examination. He
diagnosed degenerative arthritis of the lumbar spine; lumbar spondylosis, morbid obesity and
symptom magnification. Dr. Obianwu stated that there were no objective findings to support
continued residuals of the January 23, 2005 work injury. Examination did not reveal any acute
or subacute findings. There was no tightness of the muscles of the lumbar spine and the
tenderness which was noted was superficial, widespread and suggested symptom magnification.
No clinical findings separate from arthritis of the lumbar spine were noted, including no reflex
changes or evidence of radiculopathy. Dr. Obianwu opined that there was nothing on
examination or in a review of the medical records to suggest that appellant had residuals was
suffering from the effect of a superimposed trauma to the age-related changes noted in the

2

lumbar spine or had any degree of disability associated with the work injury. He also noted that
appellant had worked only three to four months before his work injury. Dr. Obianwu stated that
appellant’s work had nothing to do with his current low back problems. He opined that appellant
could return to his date-of-injury position without restrictions. Dr. Obianwu reviewed the
accepted conditions of lumbosacral strain, thoracolumbar neuritis, radiculitis and bulging disc at
L4-5. However, he stated that there were no findings that would suggest any ongoing problems
as a result of any strain or soft tissue injury of the lumbar spine or that thoracic lumbar neuritis or
radiculitis existed. Dr. Obianwu described the bulging disc as an age-related entity due to agerelated changes in the spine. While he could not say that the bulging disc no longer existed, he
felt it would exist given the amount of degenerative arthritis noted in appellant’s lumbar spine.
However, appellant’s clinical presentation did not suggest residuals of the accepted trauma on
the age-related changes noted in the lumbar spine.
Dr. Obianwu advised that several factors prevented appellant from returning to his dateof-injury job. These were appellant’s obesity, lumbar spine arthritis and overt symptom
magnification as noted on examination. Dr. Obianwu noted inappropriate tenderness that was
superficial and widespread in the lumbar spine and pain in the back when rotating the hips,
which was equivalent to a simulated axial rotation done by rotating the individual from the hips.
He found excessive pain behavior such as grimacing, moaning, abnormal gait pattern and severe
impairment of spinal mobility along with some overreaction during the examination. While
appellant claimed that palpating the left side of the lumbar spine caused sharp spasms in the
back, Dr. Obianwu did not observe or palpate any such spasm. Dr. Obianwu attributed
appellant’s continuing disability to his underlying degenerative disease, which was present at the
time of the work injury.
On January 4, 2008 the Office issued a notice of proposed termination of appellant’s
compensation benefits based on Dr. Obianwu’s opinion. Appellant was provided 30 days to
submit additional evidence or argument. However, no additional evidence was submitted.
By decision dated February 5, 2008, the Office terminated appellant’s compensation
benefits effective February 5, 2008.
On February 6, 2008 appellant, through his attorney, requested an oral hearing before an
Office hearing representative, which was held on July 18, 2008. At the hearing, he questioned
Dr. Obianwu’s findings regarding his gait and pain or spasm of the spine. Appellant’s attorney
argued that Dr. Obianwu never acknowledged the accepted condition of temporary aggravation
of bulging disc at L4-5 or indicated whether the aggravation had ceased.
By decision dated October 6, 2008, an Office hearing representative affirmed the
February 5, 2008 termination decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.1 After it has determined that an
1

Paul L. Stewart, 54 ECAB 824 (2003).

3

employee has disability causally related to his federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.2 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.3 The right to
medical benefits for an accepted condition is not limited to the period of entitlement to
compensation for disability.4 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 It is well established that, when a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.7
ANALYSIS
The Office accepted appellant’s claim for lumbosacral strain, temporary aggravation of
disc bulge at L4-5 and lumbar radiculopathy and neuritis. Appellant has not worked since
May 4, 2005 when his limited-duty position was eliminated. The Office referred him for a
second opinion evaluation. In a September 4, 2006 report, Dr. Matlen opined that appellant had
no ongoing aggravation of his underlying degenerative disease and his confirming disability was
not due to his employment or the accepted injury. Dr. Prabhakar, appellant’s treating physician,
opined that appellant continued to be totally disabled as a result of his accepted back condition.
As there was a disagreement between appellant’s treating physician and the second opinion
physician over whether he had work-related residuals, the Office properly referred appellant’s
case to Dr. Obianwu, for an impartial medical examination.
Dr. Obianwu reviewed the record and statement of accepted facts and performed a
thorough examination of appellant. In a September 4, 2007 report, he provided detailed findings
on examination and opined that appellant’s current back condition was not causally related to the
accepted employment injury. Dr. Obianwu found no objective evidence to support that appellant
had any residuals of the January 23, 2005 work injury. He noted that appellant worked only
three to four months before the injury and nothing on examination or on review of the medical
records suggested that he had residuals of his injury. Rather, Dr. Obianwu noted age-related
changes in the lumbar spine and that there were no clinical findings separate from arthritis of the
2

Elsie L. Price, 54 ECAB 734 (2003).

3

See Del K. Rykert, 40 ECAB 284 (1988).

4

Jaja K. Asaramo, 55 ECAB 200 (2004); Furman G. Peake, 41 ECAB 361 (1990).

5

T.P., 58 ECAB __ (Docket No. 07-60, issued May 10, 2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

F.R., 58 ECAB __ (Docket No. 05-15, issued July 10, 2007); Regina T. Pellecchia, 53 ECAB 155 (2001).

7

Darlene R. Kennedy, 57 ECAB 414 (2006).

4

lumbar spine. He addressed the accepted conditions of lumbosacral strain, thoracolumbar
neuritis, radiculitis and bulging disc at L4-5. Dr. Obianwu found there was no evidence of any
strain or soft tissue injury or of the thoracic lumbar neuritis or radiculitis. With regard to the
bulging disc condition, he advised that it was age-related given the amount of degenerative
arthritis noted in appellant’s lumbar spine. Dr. Obianwu found no basis on which to attribute any
continuing symptoms to the accepted work injury. He advised that appellant’s obesity, arthritis
in the lumbar spine and overt symptom magnification prevented him from returning to his dateof-injury job. Dr. Obianwu noted inappropriate tenderness that was superficial and widespread
in the lumbar spine and pain in the back when rotating the hips as well as excessive pain
behavior such as grimacing, moaning, abnormal gait pattern and severe impairment of spinal
mobility along with some overreaction during examination. He did not observe or palpate any
back spasms as asserted by appellant. Dr. Obianwu attributed appellant’s continuing disability
was due to his underlying degenerative disease that was present at the time of the work injury.
He concluded that his work had “nothing to do” with his ongoing lower back problems.
Dr. Obianwu offered a medical opinion that is sound, rational and logical. Because the
opinion of the impartial medical specialist is based on a proper history and is sufficiently
rationalized, the Board finds that it must be accorded special weight in resolving the conflict.
Dr. Obianwu’s report addressed the issues raised by appellant and his attorney at the hearing. He
did not detect any muscle spasm on palpation and stated that appellant’s abnormal gait pattern
represented excessive pain behavior. Dr. Obianwu further noted that, while the Office accepted
a bulging disc condition, such condition was the result of age-related changes in the spine. Thus,
he explained why he believed that the bulging disc was no longer causally related to the work
injury. The weight of the medical opinion evidence supports that appellant’s accepted back
conditions have resolved.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective February 5, 2008.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated October 6, 2008 is affirmed.
Issued: August 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

